Citation Nr: 0812416	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the RO which 
denied, in part, service connection for a skin disorder.  In 
March 2008, a hearing was held at the RO before the 
undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a skin disorder at 
present which is related to service, to include as due to 
exposure to herbicide agents.  


CONCLUSION OF LAW

The veteran does not have a skin disorder due to disease or 
injury which was incurred in or aggravated by service and may 
not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§  3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
October 2003, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was required to 
substantiate his claim, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records have 
been obtained and associated with the claims file.  The 
veteran also testified at a personal hearing before the 
undersigned member of the Board at the RO in March 2008.  The 
veteran and his representative had actual knowledge of the 
evidence that is required to be submitted in this case and, 
based on his testimony as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
skin disorder, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issue to be 
decided herein, the Board concludes an examination is not 
needed because there is no evidence of a current disability, 
an in-service disease or injury or a presumptive disease 
which would support incurrence or aggravation, or an 
indication that the claimed condition is related to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The veteran contends that he has a skin disorder which he 
believes is related to service and, in particular, to 
exposure to herbicide agents while serving in Vietnam.  The 
veteran testified that he first noticed his skin disorder in 
2000 or 2001, and said that it comes and goes without any 
particular triggering event.  He testified that he told his 
private physician about his skin problem, but that his doctor 
had never actually observed it because it was never 
manifested when he was being examined.  

The veteran does not claim nor do the service medical records 
show any complaints, treatment, abnormalities or diagnosis 
referable to any skin disorder during service.  
Parenthetically, the Board notes that on a Report of Medical 
History for service enlistment in June 1966, the veteran 
checked the box for a history of boils (a box for skin 
diseases was not an option), and that on a similar report for 
separation from service in February 1969, he checked the box 
indicating a history of skin diseases (a box for boils was 
not an option on that form).  On both occasions, physical 
examinations failed to reveal any evidence of a skin 
disorder, nor did the veteran elaborate on the nature of his 
reported medical history.  Furthermore, the veteran testified 
at the personal hearing in March 2008, that he first noticed 
his skin problems only a few years earlier.  Given the 
veteran's testimony and the absence of any objective evidence 
of a skin disorder in service or at present, the Board finds 
that the reported medical history at service enlistment and 
separation is of no significant probative value.  

While the veteran believes that he has a skin disorder at 
present which is related to service, he has not presented any 
competent medical evidence to support that assertion.  While 
the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As indicated above, the service medical records failed to 
show any abnormalities or diagnosis of a skin disorder in 
service, nor has the veteran presented any competent evidence 
of a current skin disorder.  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the Court held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Given the lack of competent medical evidence 
showing that the veteran has a skin disorder at present, 
there can be no valid claim.  Brammer, 3 Vet. App. at 223 
(1992).  Accordingly, the appeal is denied.  


ORDER

Service connection for a skin disorder, claimed as due to 
herbicide exposure, is denied.  




		
	Robert Sullivan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


